 Case 1:20-cv-01712-SB Document 26 Filed 08/02/21 Page 1 of 5 PageID #: 285




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE


TYNEKA CEPHAS,

                  Plaintiff,

            v.
                                                 No. 20-cv-1712-SB
THOMAS OLIVER, JR., et al.,

                  Defendants.


Renée Leverette, THE IGWE FIRM, Wilmington, Delaware.

                                                          Counsel for Plaintiff.

Rosamaria Tassone-DiNardo, CITY OF WILMINGTON LAW DEPARTMENT, Wilming-
ton, Delaware.

                                                        Counsel for Defendants.




                               MEMORANDUM OPINION




August 2, 2021
  Case 1:20-cv-01712-SB Document 26 Filed 08/02/21 Page 2 of 5 PageID #: 286




BIBAS, Circuit Judge, sitting by designation.

      Tyneka Cephas says that a police officer coerced her into oral sex. So she sued

him, the police chief, and the city that employed them. I let her claims against the

officer proceed but dismissed her claims against the chief and the city, though I gave

her a chance to amend. Cephas v. Oliver, 2021 WL 1580831, at *3 (D. Del. Apr. 22,

2021). Because she did not add enough facts, I will now dismiss those claims with

prejudice. As that will leave this case without a federal hook, I must remand it to

state court.

         I. CEPHAS DID NOT ADD FACTUAL SPECIFICS TO HER COMPLAINT

   In my prior opinion, I gave Cephas strict instructions to provide factual support

for her claims in the amended complaint. Instead, she added cursory allegations.

   A. Cephas failed to plausibly plead that the chief ignored misconduct

   Cephas brings state-law assault, battery, false-imprisonment, and gross-negli-

gence claims against the police chief, Robert Tracy. But as a government employee,

he is immune from tort suits. 10 Del C. § 4011(a). To overcome that immunity, she

had to plausibly plead that he acted “with wanton negligence or willful and malicious

intent.” § 4011(c). That is, she needed to add “enough fact[s] … to suggest” that the

chief knew that officer Thomas Oliver was likely to assault someone but did nothing

to stop him. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007); McCaffrey v. City

of Wilmington, 133 A.3d 536, 547–48 (Del. 2016). She did not.

   Cephas says that Oliver engaged in “prior sexual misconduct against citizens,”

plus “other misconduct that demonstrated he was unfit for duty.” Am. Compl. ¶ 96,

D.I. 20. But she provides not a single detail—not the who, what, when, or where—of
                                            2
  Case 1:20-cv-01712-SB Document 26 Filed 08/02/21 Page 3 of 5 PageID #: 287




this prior misconduct. That means she has not “raise[d] a reasonable expectation that

discovery will reveal” that the chief was on notice that Oliver had assaulted others

and so might assault her. Twombly, 550 U.S. at 556.

   Similarly, Cephas says the chief “failed to stop Oliver,” but does not explain how.

Am. Compl. ¶ 96. She does not claim that the chief, knowing of Oliver’s misconduct,

chose not to discipline or fire him. McCaffrey, 133 A.3d at 548–49. In fact, she does

not identify a single thing that the chief could have done to stop Oliver but did not

do. Because Cephas cannot overcome the chief’s immunity with “bare assertion[s],” I

must dismiss her tort claims against him. Twombly, 550 U.S. at 556.

   B. Cephas has not plausibly pleaded that the City had a custom of
      ignoring misconduct

   Cephas also renews her constitutional tort claim against the City of Wilmington.

42 U.S.C. § 1983; Monell v. Dep’t Soc. Servs. of N.Y., 436 U.S. 658, 690 (1978). For this

amended claim to survive, she must plausibly plead that the City had a policy or

custom of deliberate indifference to its officers’ sexual misconduct. Monell, 436 U.S.

at 690. Once again, she has not.

   To start, Cephas says that the City “had an official policy” of letting its officers

engage in sexual misconduct. Am. Compl. ¶ 78. Yet Cephas still has not pointed to a

handbook, bulletin, manual, memo, or any other statement in which the City’s higher-

ups said that its officers can abuse citizens “without impunity.” Am. Compl. ¶ 78; Mo-

nell, 436 U.S. at 690.

   Failing there, Cephas next claims that the City had a custom of ignoring sexual

assault: Oliver and other officers had committed “other previous acts of misconduct,”

                                             3
  Case 1:20-cv-01712-SB Document 26 Filed 08/02/21 Page 4 of 5 PageID #: 288




yet the City ignored complaints against them. Am. Compl. ¶¶ 75, 79. This time, she

adds one detail, claiming that Oliver had previously “disseminat[ed] pictures of dead

children[ ] or persons while on duty.” Am. Compl. ¶ 77. But as the City points out, that

incident, even if true, has nothing to do with the City’s deliberate indifference to sex-

ual misconduct. D.I. 22, at 11. Absent that, Cephas has provided no support for her

claim that some unidentified police officers had engaged in unidentified sexual mis-

conduct, much less that the City had then ignored unidentified complaints about

these officers. Am. Compl. ¶ 82; Twombly, 550 U.S. at 555. So Cephas has not plausi-

bly pleaded a custom of deliberate indifference either.

   Finally, Cephas asserts that the City trained its officers inadequately because it

“failed to provide sensitivity training.” Am. Compl. ¶ 80. But once again, Cephas has

not explained how this training “would have prevented Oliver’s intentional wrong.”

Cephas, 2021 WL 1580831, at *2 (citing City of Canton, Ohio v. Harris, 489 U.S. 378,

391 (1989)). There is no reason to think that mere “sensitivity” would deter inten-

tional sexual assault. Likewise, she still has not plausibly pleaded that the City was

on notice that its officers needed this training. Id. (citing City of Canton, 489 U.S. at

390); Connick v. Thompson, 563 U.S. 51, 61, 71 (2011). For the City to plausibly be

on notice, there had to be plausible prior incidents of sexual misconduct or plausible

warning signs. Here, there are neither.

   In light of these deficiencies, Cephas has asked for another chance to amend her

complaint. D.I. 24, at 25–26. Yet that would be futile, for Cephas still has not identi-

fied facts that she would add to make her claims plausible. Jablonski v. Pan Am.



                                             4
 Case 1:20-cv-01712-SB Document 26 Filed 08/02/21 Page 5 of 5 PageID #: 289




World Airways, Inc., 863 F.2d 289, 292 (3d Cir. 1988). Thus, I will dismiss her claims

against the City and the police chief with prejudice.

                        II. THIS CASE MUST BE REMANDED

   That means this case must go back to state court. Cephas originally filed her com-

plaint in Delaware Superior Court. D.I. 1-1, Ex. B. Relying on her federal § 1983 claim

against the City, the defendants removed it to federal court. D.I. 1 ¶ 11. Now that the

§ 1983 claim is gone, this Court no longer has federal-question jurisdiction. 28 U.S.C.

§ 1331. And because all the parties are from Delaware, this Court does not have di-

versity jurisdiction. D.I. 1 ¶¶ 2–4; 28 U.S.C. § 1332. Without one of these federal

hooks, this Court can no longer exercise supplemental jurisdiction over Cephas’s

state-tort claims. So this “case shall be remanded” to Delaware Superior Court. 28

U.S.C. § 1447; accord Bromwell v. Mich. Ins. Co., 115 F.3d 208, 213 (3d Cir. 1997).

                                        * * * * *

   Cephas lodges serious allegations against the City and the police chief. But she

had to back those allegations up with facts to survive a motion to dismiss. Despite a

second chance, she still has not. So I will dismiss these claims with prejudice and

remand the remaining state-law tort claims against the police officer.




                                            5
